Name: 2003/362/EC: Commission Decision of 14 May 2003 repealing Decision 98/399/EC approving the plan for the eradication of classical swine fever in feral pigs in the province of Varese, Italy (Text with EEA relevance) (notified under document number C(2003) 1527)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of the legal system;  agricultural activity;  regions of EU Member States;  means of agricultural production;  natural environment
 Date Published: 2003-05-20

 Avis juridique important|32003D03622003/362/EC: Commission Decision of 14 May 2003 repealing Decision 98/399/EC approving the plan for the eradication of classical swine fever in feral pigs in the province of Varese, Italy (Text with EEA relevance) (notified under document number C(2003) 1527) Official Journal L 124 , 20/05/2003 P. 0042 - 0042Commission Decisionof 14 May 2003repealing Decision 98/399/EC approving the plan for the eradication of classical swine fever in feral pigs in the province of Varese, Italy(notified under document number C(2003) 1527)(Only the Italian text is authentic)(Text with EEA relevance)(2003/362/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1), thereof,Whereas:(1) In 1997 classical swine fever was confirmed in the feral pig population in the province of Varese, Italy.(2) A plan for the eradication of classical swine fever was approved by Commission Decision 98/399/EC of 8 June 1998 approving the plan presented by Italy for the eradication of classical swine fever in feral pigs in the province of Varese(2).(3) Italy has submitted information suggesting that classical swine fever has been successfully eradicated from the province of Varese.(4) The Italian authorities will continue an intensive surveillance on classical swine fever in feral pigs in the framework of the programme for the eradication and monitoring of swine vesicular disease and classical swine fever approved by Commission Decision 2002/943/EC of 28 November 2002 approving programmes for the eradication and monitoring of certain animal diseases and for the prevention of zoonoses presented by the Member States for the year 2003(3).(5) It is therefore appropriate to repeal Decision 98/399/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 98/399/EC is repealed.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 14 May 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 176, 20.6.1998, p. 36.(3) OJ L 326, 3.12.2002, p. 12.